Dear Mayor Rogers:
You have requested an opinion from this office regarding whether employees of the Village of Dubach who are not licensed plumbers may install the plumbing required to finalize the village recreational vehicle park.
The Public Bid Law of the State of Louisiana (LA R.S. 38:2211-2225.1) applies to all political subdivisions of the state.  R.S. 38:2212E(3) states:
  The provisions of this Section shall not prevent entities from using their regular maintenance employees for labor necessary in the maintenance, construction, or extension of publicly owned and operated electric public utilities. With respect to the construction or extension of all other public utilities, the provisions of this Section shall not prevent public entities from using their regular maintenance employees when the cost of the work per project does not exceed one hundred thousand dollars, including labor and materials.  All purchases of materials or supplies exceeding the sum provided for in Subsection A of this Section shall be let by public bid as provided in this Part.
You stated that the cost of the labor and materials to complete the plumbing project at the recreational vehicle park is less than five hundred dollars.  As the threshold requirements of public bid law are not met by the project costs, there appears to be no impediment to using regular municipal maintenance employees to complete the plumbing work on the park.  (See also Attorney General Opinion 83-478).
You have also asked if employees who are not licensed plumbers may install the required plumbing.  R.S. 37:1375 provides for the applicability of Professions and Occupations Law governing plumbers. Paragraph "C" of LA R.S. 37:1375 states:
  Nothing herein contained shall be construed to apply to any employee of any municipal department or gas, sewer, and/or water district system.
In conclusion, there appears to be no prohibition to using unlicensed plumbers who are regular maintenance municipal employees to complete the village project.
We hope this opinion answers your questions.  If you desire additional information, please contact our office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ SUE McNABB Assistant Attorney General
RPI:SM/sfj
Date Released: April 18, 2002